Citation Nr: 0336290	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  97-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral strain.

2.  Entitlement to a compensable evaluation for service-
connected symblepharon outer angle of the left eye due to 
abrasion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Los 
Angeles RO, which denied service connection for residuals of 
a gunshot wound to the left foot and increased ratings for 
the two service-connected disabilities shown on the first 
page of this document.  The RO also found that new and 
material evidence sufficient to reopen a claim of service 
connection for defective hearing had not been submitted.  The 
veteran withdrew his claim of service connection for 
residuals of a gunshot wound to the left foot in July 1999, 
and that issue is no longer before the Board.  By May 2003 
rating decision, the RO granted service connection for 
bilateral hearing loss.  Thus, that issue is moot and no 
longer before the Board as the full benefit sought was 
granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

By May 2003 determination, the RO granted an increased rating 
of 40 percent for the veteran's service-connected low back 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In July 1999, a travel Board hearing was held before a Member 
of the Board (Board Members are now titled Veterans Law 
Judges (VLJs)) who is no longer employed by the Board.  
Generally, the VLJ conducting a hearing must ultimately 
decide the matters on appeal, and when such VLJ is no longer 
available to render a decision, the veteran has the right to 
opt for a new hearing.  See 38 C.F.R. § 20.700(d).  

In light of the foregoing, in September 2003, the Board sent 
the veteran a letter asking whether he wished to testify at 
another hearing before a different VLJ.  
The veteran was given 30 days in which to respond.  The 
letter stipulated that if a response were not received within 
30 days of the date of the letter, the Board would assume 
that the veteran did not desire a second hearing.  No 
response was received from the veteran after 30 days from the 
date of the letter had passed.  The Board, therefore, 
concludes that the veteran does not wish to testify at 
another hearing, and the undersigned will render a decision 
in this matter.

The Board remanded this case for further action in April 
2000.  Upon review of the record, the Board concludes that 
such development was accomplished satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Before the Board can render a decision in this case, the 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that in its statement of the 
case, the RO cited 38 C.F.R. § 3.159, a VCAA implementing 
regulation.  The Board observes, however, that 38 C.F.R. 
§ 3.159(b)(1) which afforded claimants a 30-day response 
period was recently held to be invalid.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Claimants are entitled to a one-
year period in which to respond to VCAA notice.  Id.  In view 
of the foregoing, a VCAA letter must be sent to the veteran.  
The letter must detail the types of evidence necessary to 
establish the claim as well as VA's and the veteran's 
respective responsibilities as to securing that evidence.  
The letter must also inform the veteran of his right to a 
one-year response period.

Effective September 26, 2003, VA regulations pertaining to 
the spine were amended.  See 68 F.R. 51454-51458 (August 27, 
2003).  The RO must ensure that the veteran is advised of the 
most current version of the applicable rating criteria.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The RO should ensure that the veteran 
is apprised of the most recent version of 
the applicable spinal rating criteria.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record and the revised 
rating criteria.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Notice of the revised rating 
criteria for Intervertebral Disc Syndrome, 
67 Fed. Reg. 54345-54349 (August 22, 2002) 
should also be included.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




